NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-5, 8-12, 15-19 and 21-25 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious comparing the requested change in voltage from the SoC to one of the positive clamp value and the negative clamp value, wherein the comparing includes performing a logical AND on the requested change in voltage to the SoC and the one of the positive clamp value and the negative clamp value, and determining whether a result of the logical AND equals the requested change in voltage; applying the requested change in voltage to the SoC when the requested change is within the predetermined voltage range; and informing the SoC that the requested change in voltage is outside the predetermined voltage range when the requested change is outside the predetermined voltage range as cited with the rest of the claimed limitations.
Claims 2-5 are allowed based on the dependency from claim 1.
Claim 8 is allowed because the prior art of record does not disclose nor render obvious comparing the requested change in voltage from the SoC to one of a positive clamp value and a negative clamp value, instruct the power generation module to apply the requested change in voltage to the SoC when the requested change is within the predetermined voltage range, and inform the SoC that the requested change in voltage is outside the predetermined voltage range when the requested change is outside the predetermined voltage range; and a one-time programmable memory, coupled to the control logic, and storing a plurality of configuration variables, wherein the plurality of configuration variables comprises: the positive clamp value representing a highest positive voltage offset from a nominal voltage value, and the negative clamp value representing a highest negative voltage offset from the nominal voltage value as cited with the rest of the claimed limitations.
Claims 9-12 are allowed based on the dependency from claim 8.
Claim 15 is allowed because the prior art of record does not disclose nor render obvious comparing the requested change in voltage from the SoC to one of a positive clamp value and a negative clamp value, instruct the power generation module to apply the requested change in voltage to the SoC when the requested change is within the predetermined voltage range, and inform the SoC that the requested change in voltage is outside the predetermined voltage range when the requested change is outside the predetermined voltage range; and a one-time programmable memory, coupled to the control logic, and storing a plurality of configuration variables, wherein the plurality of configuration variables comprises: the positive clamp value representing a highest positive voltage offset from a nominal voltage value, and the negative clamp value representing a highest negative voltage offset from the nominal voltage values cited with the rest of the claimed limitations.
Claims 16-19 and 21-25 are allowed based on the dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842